USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-14
                                                1-15 filed
                                                      filed06/21/21
                                                           07/12/21 page
                                                                    page11of
                                                                          of11
